Citation Nr: 1431096	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected back disorder.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The Board also notes that the issues currently on appeal were previously before the Board in August 2011, at which time they were remanded for further development.  The issues have been returned to the Board for additional appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran has bilateral hearing loss as a result of his active service.

2.  Competent and credible evidence establishes that the Veteran has tinnitus as a result of his bilateral hearing loss.

3.  Even in considering his complaints of pain, pain on motion, and functional loss, the Veteran's back disorder has not resulted in limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Tinnitus was incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (Wets 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a disability rating in excess of 20 percent for the service-connected back disorder have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, 4.71a, Diagnostic Codes 5003, 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has found that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Any error relating to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with respect only to the entitlement to service connection issues is rendered moot by this completely favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  There is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the service connection issues on appeal.

With regard to the issue of entitlement to a disability rating in excess of 20 percent for the service-connected back disorder, VA has a duty to notify and a duty to assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With respect to an increased rating, generic rather than specific information of the evidence needed to substantiate the claim must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates for service-connected disabilities are assigned also must be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to the initial decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, there is no error in failing to provide proper notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2003 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This was prior to the initial adjudication by the RO/AOJ, which granted an evaluation of 20 percent disabling.  The Board notes that the Veteran never received Dingess notice.  Even though there is a defect, it is harmless because the Veteran has had a meaningful opportunity to participate in the processing of this matter.  This issue was already before the Board, at which point it was remanded for further development.  The essential fairness of adjudication thus has not been impacted.  Further, it bears repeating that neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in February 2003, June 2004, July 2005 and January 2012 to determine the severity of the Veteran's back disorder.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disorder since the January 2012 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).   

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran reports that he has had bilateral hearing loss and tinnitus since his active duty service.

Service treatment records show no reports of tinnitus and normal hearing for VA purposes, see 38 C.F.R. § 3.385 (2013), upon the Veteran's April 1974 enlistment examination.  However, by the time of his January 1977 separation examination, the Veteran's pure tone thresholds had markedly worsened.  There was a 5 decibel (dB) shift at 500 hertz (Hz), a 10 dB shift at 1000 Hz, and a 20 dB shift at 4000 Hz.  In fact, while not diagnosed per se, the Veteran had left ear hearing loss for VA purposes by the time of his separation examination.  See 38 C.F.R. § 3.385.

In January 2012, the Veteran was afforded a VA audiology examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner noted that careful comparison of the automatic audiometry tracings from April 1974 and January 1977 shows no change in hearing sensitivity.  The examiner also noted that hearing loss existed prior to service but was not aggravated beyond normal progression in military service.

The examiner also diagnosed tinnitus.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because there was "no clear nexus between onset of tinnitus and military noise exposure."  

The Board finds the VA examiner's opinions to be of little probative value.  While the VA examination has provided the Board with diagnoses of bilateral sensorineural hearing loss and tinnitus, the VA examiner's rationale has several inconsistencies.  Notably, the examiner stated that the Veteran had hearing loss that pre-existed service, which according to the Veteran's entrance examination audiogram is not true.  Hearing loss was not noted by formal diagnosis nor by audiometer testing.  Further, the examiner noted that the Veteran did not experience a change in hearing sensitivity between April 1974 and January 1977.  As noted above, the Veteran had a pure tone thresholds in the left ear that were markedly worsened and, in fact, had left ear hearing loss for VA purposes at the time of his January 1977 separation examination.  

The Board also notes that tinnitus is the type of medical conditions which a layperson is competent to identify.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Given the fact that the Veteran has left ear hearing loss at the time of his separation from active duty service, that he currently has a diagnosis of sensorineural left ear hearing loss, and that he has reported constant hearing loss since active duty service, the Board finds that service connection for left ear hearing loss is warranted.

With regard to the right ear, there is a current diagnosis of right ear hearing loss, but there is no indication of right ear hearing loss at separation from active duty service.  As noted above, the Board affords little probative value to the January 2012 VA examination opinion.  The Board has found the Veteran's statements regarding hearing loss since active duty service to be credible.  This is supported by the fact that left ear hearing loss was shown at the time of service discharge.  Further, as he served as a military policeman, which necessitated gun training, the Veteran obviously experienced some sort of noise exposure in service.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.

Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural (noise-induced) hearing loss.  See The Merck  Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  Such conveys the notion that tinnitus and sensorineural hearing loss often share a common etiology.

As noted above, the Board has found that the Veteran is service-connected for bilateral hearing loss.  The Veteran has reported symptoms of tinnitus along with his bilateral hearing loss.  Even the January 2012 VA examiner opined that the Veteran's tinnitus was associated with his bilateral hearing loss.  Accordingly, the Board finds that service connection for tinnitus is warranted.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.  

The Veteran's back disorder has been evaluated as 20 percent disabling under Diagnostic Code 5003.  He seeks a higher evaluation for the entire period on appeal.  

Diagnostic Code 5003 for degenerative arthritis notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Limitation of motion of the spine is rated using the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  It is stiffening or fixation of a joint. Dinsay v. Brown, 9 Vet. App. 79   (1996).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  See Note five of the General Rating Formula. For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the result is one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  

38 C.F.R. § 4.71a , Diagnostic Code 5243, also is potentially applicable to the Veteran's low back disability.  It addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation. The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately. Id., Note (2).

In June 2004, the Veteran was afforded a VA spine examination.  The examiner recited the Veteran's reported history.  The Veteran reported that he had constant lower back pain, which occasionally radiates into his left hip.  The Veteran also reported that he had to stop working because he was unable to climb transmitter towers due to the pain in his back.

Upon physical examination, the Veteran demonstrated normal gait and posture.  The examiner noted some straightening of the normal lordotic curve with some tightness to the paralumbar muscles and tenderness on manipulation of the back.  Straight leg raising was positive on the left.  Reflexes were normal bilaterally.  There was no evidence of muscle atrophy or weakness.  The Veteran's range of motion was extension to 10 degrees, flexion to 50 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 20 degrees bilaterally.  The Veteran's combined range of motion was 140 degrees.  Repetitive motion did not change the range of motion.  The examiner noted pain on full limits of motion in all modalities.     

In July 2005 the Veteran was afforded another VA spine examination.  The examiner reviewed the Veteran's claims file and recited his reported history.  The Veteran reported constant lumbar spine and stiffness with pain radiating into the left buttock.  He reported that Advil gave him some intermittent relief.  He reported that he was limited in what work he could do and that he had to stop work every two hours in order to get some relief from his back pain.  He reported no flare-ups as long as his activities were restricted.

Upon physical examination, the Veteran's gait was normal.  His range of motion was extension to 10 degrees, flexion to 70 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and lateral rotation to 30 degrees bilaterally.  The examiner noted that "the lateral rotation was on hip motion" and that "as far as spine motion is concerned the left lateral rotation and right lateral rotation were to 0 degrees."  The range of motion measurements were unchanged with repetitive motion.  The Veteran's combined range of motion was 165 (or 105 with the lateral rotation to 0 degrees bilaterally).  The straight leg raising test revealed no pain while seated bilaterally, but pain at 35 degrees when the Veteran was supine.  Thigh flexion caused more in and thigh extension caused subjective pain.  The pain was not radicular to the lower extremity.  The examiner noted that "thigh rotation was initially positive on the left for discomfort in the buttock.  However, this is an inconsistent finding."  Palpation of the lumbar spine "revealed alleged tenderness" at L1 through L5.  The Veteran's motor and sensory examination were both normal.  The Waddell test was positive and the Trendelenburg test revealed mild lumbar spasm and raising of the right pelvis.  The examiner noted that the Veteran's problem was mild as far as severity was concerned.  

In January 2012 the Veteran was afforded another VA spine examination.  The examiner reviewed the Veteran's claims file and recited his reported history.  The Veteran reported constant pain and stiffness in the lumbar area with pain radiating to the left buttock.  The Veteran also noted an intermittent burning in the left posterior thigh and intermittent numbness affecting the lateral thigh to the lateral mid-calf approximately 2 to 3 times a month lasting for a few minutes.  The Veteran reported that he can walk approximately 4 blocks before his back pain increases.  

Upon physical examination, the Veteran's range of motion was flexion to 65 degrees with painful motion at 45 degrees, extension to 30 degrees with painful motion at 20 degrees, right lateral flexion to 25 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, and bilateral lateral rotation to 30 degrees with painful motion at 30 degrees.  The Veteran's combined range of motion was 200.  The Veteran was able to perform repetitive-use testing with decreased flexion to 55 degrees.  The examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  

The Veteran had tenderness to palpation at L3-5 left lateral and tenderness at L4-5.  The Veteran's muscle strength was normal and there was no muscle atrophy.  The Veteran's reflexes were normal, the straight leg raising test was negative and there was no objective radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran's description of the pain that he experiences "is that of a radiculitis which is an intermittent irritation of the nerve without significant damage."  According to the examiner, "radiculitis would have a negative neurologic findings, would not be found on EMG thus not warranting test and could have negative straight leg raise but would have intermittent symptoms."  The Veteran did not have intervertebral disc syndrome or incapacitating episodes.  The Veteran did not have a vertebral fracture.  The examiner noted that the Veteran would be limited in long distance walking as well as prolonged standing.  Otherwise, the examiner noted that the Veteran's lumbar condition would likely not prevent activity.  

A review of the VA treatment records shows that the Veteran had occasional complaints of and treatment for chronic low back pain.   None of those records include findings that are significantly at odds with those made in the examination reports.  In other words, the treatment records do not objectively show loss of range of motion worse than that shown on examination.

Based on the foregoing, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for at any time during the appeal period.  The Veteran has never reported favorable ankylosis of the spine and none has been shown.  To the contrary, as indicated, the Veteran has retained motion of the spine, albeit limited, throughout the course of the appeal.  There is likewise no basis for assigning a higher (40 percent) rating based on limitation of motion.  Limitation of forward flexion to 30 degrees or less has simply not been shown.  His range of motion measurements were forward flexion of the thoracolumbar spine to 50 degrees in June 2004, 70 degrees in July 2005 and 65 degrees in January 2012.  Accordingly, an evaluation in excess of 20 percent is not warranted.

There is also no evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the lumbar spine disability would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the thoracolumbar segment of the spine and that there is pain on motion.  Yet, the Board finds that the 20 percent disability rating adequately compensates him for his painful motion and functional loss.  The VA examiners have consistently indicated that there was no quantifiable additional loss (and on one occasion an actual improved forward flexion after repetition).  As such, the provisions of 38 C.F.R. §§ 4.40  and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances. 

Indeed, as indicated, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki. The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  In this case, a higher rating based on guarding for anticipated pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain.

The Board has also considered whether a separate compensable rating for neurological impairment in the lower extremities is warranted.  The Veteran has had complaints of "burning" in his thigh and "radiculitis".  However, the evidence shows that the Veteran has not been found to have any neurological impairment associated with the service-connected low back disability.  The most recent VA examination specifically noted such, which included the finding that all neurological testing had been normal.  A separate evaluation for a neurological impairment is therefore not warranted.  

Similarly, the 2012 VA examination indicated that the Veteran did not experience IVDS.  There is also no evidence of physician prescribed bed rest.  A rating under that Diagnostic Code 5243 would likewise be inappropriate.   

Consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to report symptoms of his back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected back disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran reported symptoms such as pain, stiffness, decreased range of motion and fatigability, all of which are contemplated by the general rating formula for diseases and injuries of the spine.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A disability rating in excess of 20 percent for a back disorder is denied.


REMAND

As discussed in the August 2011 Board remand, the issue of TDIU is properly raised by the record.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

The Veteran is currently service connected for his low back disability, which, as noted above, continues to be evaluated as 20 percent disabling.  

The Veteran was also granted service connection for bilateral hearing loss and tinnitus.  Thus, giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities, the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

The Veteran's claim of entitlement to a TDIU should be readjudicated.  The RO/AMC should undertake any additional development that it deems necessary.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


